Citation Nr: 1019195	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-26 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1968 to February 1971 and had additional service with 
the Army National Guard until November 1994.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from an August 2004 rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO), that in pertinent part, denied service connection for a 
low back disability.  In December 2006, a travel board 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the Veteran's claims file.  The 
case was remanded by the Board in September 2008.  


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran had a chronic low back disability during service or 
that the Veteran's current lumbar spine disability is related 
to his military service, to include complaints of low back 
pain noted therein or as due to an injury in a parachute jump 
therein; arthritis of the lumbar spine was not manifested in 
the first postservice year.  


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 101(21), (24); 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a 
November 2003 letter provided certain essential notice prior 
to the adjudication of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A January 2005 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  A March 2006 letter 
informed the appellant of disability rating and effective 
date criteria.  A July 2006 supplemental statement of the 
case (SSOC) readjudicated the matter after the appellant and 
his representative responded and further development was 
completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (a VCAA timing defect is cured by the issuance of 
fully compliant notification followed by readjudication of 
the claim).  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in April 2006 and January 2010.  
The January 2010 VA examination is specifically found to be 
adequate for rating purposes as it substantially complied 
with the September 2008 remand instructions.  In this regard, 
it is noted that the examiner reviewed the Veteran's medical 
history, including the Veteran's lay testimony concerning his 
injury in a parachute accident while on active duty, and 
performed an extensive medical examination.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that VA must 
provide an examination that is adequate for rating purposes).  
The Veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases 
(including arthritis) may be presumptively service connected 
if manifested to a compensable degree in a specified period 
of time postservice (one year for arthritis).  38 U.S.C.A. §§ 
1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration 
of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service 
connection for certain chronic diseases) for the periods of 
ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, 
generally, full-time duty in the Armed Forces performed by 
reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims service connection for a low back 
disability, which on January 2010 VA examination was 
diagnosed as multilevel degenerative disc disease, with mild 
to moderate spinal stenosis at L3-L4, secondary to spur 
formation, bulging disc and hypertrophy.  In correspondence 
and hearing testimony, he has asserted that this disability 
is related to a parachute accident while on active duty in 
1968.  The Veteran is competent to testify regarding facts or 
circumstances that can be observed and described by a 
layperson.  38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 
Vet. App. 465, 471 (1994) (finding that 'competent testimony 
is . . . limited to that which the witness has actually 
observed, and is within the realm of his personal 
knowledge').  His service records include basic airborne duty 
in August 1968.  In addition, his STRs show complaints of low 
back pain in December 1968, January 1969 and October 1970.  
An X-ray study performed in October 1970 was normal.  On 
December 1970 examination for separation from service, 
clinical evaluation of the spine was normal.  Service records 
from the Veteran's service with the Army National Guard do 
not include references to an injury of the low back during 
any period of ACDUTRA or INACTUDRA.  A January 1994 
quadrennial/retention examination for National Guard duty 
shows that the Veteran had a history of severe back pain 
related to a motor vehicle accident that required frequent 
adjustment by a chiropractor.  (A July 1999 VA administrative 
decision found that the Veteran was not on any type of 
military training at the time of this accident and was not 
eligible for VA benefits based on injuries received therein.)  
Findings of a December 2003 private lumbar spine MRI include 
narrowing of the lower 3 intervertebral spaces; bulging of 
the discs at L3/L4, L4/L5, and L5/S1; herniation of the L4/L5 
disc; and spinal stenosis at the L3/L4 level.  A February 
2004 letter from a private chiropractor shows that X-rays of 
the Veteran's spine show arthritic degeneration of the lumbar 
spine that suggested that the probable onset was 20 to 30 
years earlier.  A January 2006 statement from a friend and 
coworker shows that the Veteran has had back problems for the 
several years that he has known him, and often spoke of 
having injured his back while in the military.

On April 2006 VA examination, the examiner reviewed the 
Veteran's medical records and noted his history of having 
injured his low back during airborne training, which forced 
him to change to a different military career.  After 
examination of the Veteran, the examiner rendered a diagnosis 
of lumbar disk disease and spinal stenosis, with moderate 
chronic lumbar strain.  After noting the normal lumbar X-ray 
dated in October 1970, the opinion was that the Veteran had 
developed lumbar spurring and narrowing of lumbar 
intervertebral disk spaces as a process of more than 30 years 
of aging and that the current spinal stenosis was not at 
least as likely as not related to the treatment in service 
for lumbar strain.  

On January 2010 VA examination the Veteran's claims file was 
again reviewed by the examiner and an extensive physical 
examination was conducted.  The Veteran's history of having 
injured his back in a parachute accident was again reported 
and the history of complaints of back pain found in the STRs 
was noted.  Also noted was the report of the January 1994 
quadrennial examination, the December 2003 MRI, the report of 
chiropractic treatment in February 2004, and the report of 
the April 2006 VA examination.  After examination of the 
Veteran, the diagnosis was multilevel degenerative disc 
disease, with mild to moderate degree of spinal stenosis at 
L3-L4 level secondary to combination of spur formation, 
bulging disc and hypertrophy.  The examiner opined that the 
current low back problem was less likely as not related to 
the lumbosacral strain noted in the military or to the 
history of any injury sustained during active military duty, 
records of which were not available for review.  

The Board accepts the Veteran's testimony of having sustained 
an injury in a parachute accident during service and takes 
note of the complaints of back pain found in the STRs.  In 
fact, the Board has considered all the Veteran's oral and 
written statements, including those given at both hearings on 
appeal in January and December 2006 as well as those offered 
by his friend and his representative on his behalf.  However, 
none of these assertions provide a basis for allowance of the 
claim.  As indicated above, the claim turns on the question 
of whether there exists a medical relationship between the 
current disability and service; the Board points out that 
questions of medical diagnosis and causation are within the 
province of medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  To whatever extent the statements 
are being offered on the medical nexus question, as laymen 
without the appropriate medical training and expertise, the 
Veteran, his friend and his representative are not competent 
to render a probative opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the lay assertions in this regard have no 
probative value.  

The only competent (medical opinion) evidence of record 
regarding the etiology of the Veteran's low back disability 
is to the effect that such disability is less likely than not 
related to military service, but more likely related to other 
factors such as aging.  In light of the foregoing, the Board 
concludes that the preponderance of the evidence is against 
the claim.  Accordingly, it must be denied.


ORDER

Service connection for a low back disability is denied.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


